04/21/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               November 2, 2021 Session

          STATE OF TENNESSEE v. QUINCY LAMONT COLLINS

                  Appeal from the Circuit Court for Madison County
                       No. 20-67 Roy B. Morgan, Jr., Judge
                      ___________________________________

                           No. W2020-01566-CCA-R3-CD
                       ___________________________________


Defendant, Quincy Lamont Collins, was indicted by the Madison County Grand Jury for
one count each of attempted first degree premeditated murder, aggravated assault,
especially aggravated robbery, employing a firearm during the commission of a dangerous
felony, being a convicted felon in possession of a firearm, and employing a firearm during
the commission of a dangerous felony having been previously convicted of a dangerous
felony. Following a jury trial, Defendant was convicted as charged, and he received an
effective sentence of 31 years. In this appeal as of right, Defendant contends that the trial
court erred by denying his motion to suppress his statement to police; that the trial court
should have suppressed the gun located as a result of information obtained during
Defendant’s interrogation; that the trial court erred by instructing the jury on flight; and
that his convictions for attempted first degree premeditated murder and aggravated assault
violate double jeopardy. Following our careful review of the record, the arguments of the
parties, and the applicable law, we affirm the judgments of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Trial Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and NORMA MCGEE OGLE, J., joined.

M. Todd Ridley, Assistant Public Defender, Appellate Division, Franklin, Tennessee (on
appeal); Jeremy Epperson, Jackson, Tennessee (at trial) for the appellant, Quincy Lamont
Collins.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Bradley Champine,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                         OPINION

       On September 9, 2019, an arrest warrant was issued alleging that Defendant shot in
the chin and upper chest the victim, Jessica Graves. Defendant had been involved in a
relationship with the victim. Defendant turned himself in to police and gave a statement
to Jackson Police Department (“JPD”) Sergeant Nick Donald on September 10.

                                    Motion to Suppress

       Defendant filed a pretrial motion to suppress his statement to police, arguing that he
asserted his rights to remain silent and to have an attorney present and that he was coerced
into providing a statement by promises of leniency. The State filed a response.

       A recording of Defendant’s police interview was the only evidence introduced at
the suppression hearing. The interview lasted approximately one hour and twenty minutes.
Defendant entered the interview room wearing leg shackles and handcuffs. Defendant’s
leg shackles were removed and he was given a bottle of water. Sergeant Donald entered
the room five minutes after Defendant, and he removed Defendant’s handcuffs.

       Defendant stated that he was not under the influence of any drugs or alcohol and
that he was able to read and write. Sergeant Donald read Defendant his Miranda rights
and asked if he understood his rights. The following exchange occurred:

       Defendant: Yeah, I understand that, but I don’t agree with it, ‘cause I don’t
       know what you’re talking about. So I ain’t going to say I don’t want no
       lawyer at this time, but I’ll listen to you, though. But I ain’t going to answer
       your questions.

       Sergeant Donald: Do you understand? I’m not saying you have to give a
       statement.

       Defendant: Oh, okay. No, you read it all.

       Sergeant Donald: Do you understand this [form]?

       Defendant: I understand what you’re saying.

       Sergeant Donald: I’m not saying you have to give me a statement.

       Defendant: Oh, okay.

                                            -2-
      Sergeant Donald: I’m just saying, do you understand your rights?

      Defendant: Mmm hmmm.

      Sergeant Donald: Okay. That’s all this is saying.

      Sergeant Donald: I’m not trying to get you to sign no statement. This is, like
      I said, is your rights. That’s what this form is saying. I’m going to put the
      date and time and everything on here that I read you this and have you sign
      it and I’ll sign it and we understand it, and we can move on.

       Defendant then signed the form. Sergeant Donald confronted Defendant with Ms.
Graves’ allegation that Defendant shot her. Defendant told Sergeant Donald that he was
at work on the night Ms. Graves was shot. He explained that he went to his car to get his
cigarettes but returned right away. He denied that he went to Ms. Graves’ apartment that
night. Sergeant Donald again told Defendant that Ms. Graves said Defendant shot her.
Sergeant Donald told Defendant that Ms. Graves made a police report three days prior to
the shooting that Defendant had threatened to shoot her. Defendant told Sergeant Donald,
“We were playing with each other when she said that, so she just doing all this lying. I
don’t want to talk about dat [that] no more.” Sergeant Donald then asked Defendant who
he thought shot Ms. Graves, and Defendant responded, “I don’t know and I don’t care.”

       Sergeant Donald commented on Defendant’s lack of remorse, stating: “When a
person doesn’t show any kind of remorse, or anything like that, it will go into how people
look at you, how you’re perceived. . . . That’s just my look on it, my experience with it.
Defendant then stated:

      I need a lawyer. I ain’t going to show you no – I can’t sit here and show you
      no remorse and keep talking, and you putting this on me. I need a lawyer
      then, is what it sounds like. I ain’t no damn dummy either, keep talking to
      you. . . . So I just ask you what this is, like, what you fixin’ to charge me
      with?

       Sergeant Donald responded that Defendant was being charged with attempted
murder. Defendant asked Sergeant Donald what he thought he would “get out of attempted
murder,” and Sergeant Donald told him that the judge would make that decision.
Defendant then began to talk about his treatment in jail. He said that he had been “treated
like s**t,” that he had asked for “PC,” or protective custody, and that a man who shot him
in the back was also at the jail. Defendant continued to speak about remorse and whether
he had remorse and then told Sergeant Donald, “Don’t nobody know what the f**k
happened ‘cause it was something somebody else said.” Sergeant Donald then asked
                                           -3-
Defendant, “What do you think happened?” Defendant said he did not know because he
was at work and he doubted that his supervisor saw him leave. Sergeant Donald told
Defendant that police “did this all the time” and that people who do not “even acknowledge
what they did or have remorse, then they tend to be given a stricter punishment.”

        A short time later, Defendant asked, “Okay, I do want to ask you all, before we
[unintelligible], are we through with this? ‘Cause y’all are lying and I [unintelligible] and
I gotta find out about a lawyer.” Defendant then complained again about his treatment in
jail and said that he felt like his life was in danger there. Sergeant Donald told Defendant
that he would see if he could get Defendant moved.

        Without any prompting by Sergeant Donald, Defendant then returned to the subject
of the allegations against him and said, “dude don’t work that shift” about a co-worker who
said he saw Defendant leave work. Sergeant Donald told Defendant, “I’m not calling you
a liar or anything like that.” He told Defendant that he would “listen without judging” if
Defendant wanted “to elaborate and explain some things.” Then the following exchange
occurred:

       Defendant: I really wanted to come in here and have a lawyer talk to y’all.
       I really didn’t want to say s**t to y’all.

       Sergeant Donald: Okay. That’s your choice, and I respect that, so.

       Defendant: No, I want to tell you for real. I really didn’t want to say nothing
       to y’all.

       Sergeant Donald: Okay, well.

       Defendant: I’m mad though.

       Sergeant Donald: At the situation?

       Defendant: No . . . I’m mad ‘cause I came up here f**king yesterday and I
       could have died somewhere else.

       Defendant told Sergeant Donald that his “life [was] gone” because police were
“blaming this” on him. Defendant again told Sergeant Donald that his supervisor did not
see him leave work. Sergeant Donald then told Defendant that Ms. Graves said Defendant
shot her. Defendant told Sergeant Donald that people “put a lot of s**t” on him that he did
not know how to “clear up.” Sergeant Donald informed Defendant that he would meet
with the district attorney and present the evidence police had and they would “take it from
                                            -4-
there.” Defendant began another discussion about his treatment in the jail. Sergeant
Donald told him he would “get [him] a ride in a minute” and “meet [him] outside to
smoke.”

       Sergeant Donald left the room and Defendant turned off the lights and adjusted the
video camera. Sergeant Donald returned to the room approximately seven minutes later
and gave Defendant a cigarette. While Defendant smoked the cigarette, he told Sergeant
Donald that he had been suicidal and that he had been treated poorly by “the system” for
20 years. He told Sergeant Donald that he “laid in the f**king bushes” all day Saturday
and gestured like he was pointing a gun to his head. He said that he changed his mind
because he loved his children and wanted to spend one last night with them.

       Defendant eventually told Sergeant Donald that he turned himself in because he
loved Ms. Graves and he “didn’t mean to do it.” He said that he called Ms. Graves at 1:00
a.m. to ask if he could come to her apartment. She let him inside, and he went to sleep on
her couch. He stated that Ms. Graves woke him up and told him to go back to work. Ms.
Graves was sitting in her bed, and he had his gun to his head. Defendant said Ms. Graves
reached for her gun and he shot her. He said that she jumped over to where her gun was,
and he fired again. Defendant said “he ain’t mean to” because he only intended to do what
he “always said” about committing suicide. Defendant said that he took Ms. Graves phone,
gun, and purse and that he thought Ms. Graves was dead. When he saw on the news that
she lived, he “was proud of her.”

       Sergeant Donald asked Defendant where he put his gun, and Defendant told him
that he got rid of it. He said that he did not want to reveal where he put his gun because it
would get him in more trouble. Defendant eventually told Sergeant Donald that he threw
the gun in the woods near a cemetery in Humboldt where his mother was buried. He said
that he had searched the woods for seven hours looking for the gun but was only able to
find the clip.

        In a written order denying Defendant’s motion to suppress, the trial court found that
Defendant “never clearly and unambiguously asserted his right to cease questioning and
have an attorney present” and that “no coercion of the Defendant by any officer took place,
and . . . no officer made any express or implied promises of leniency or engaged in any
action that could reasonably be construed to overbear the Defendant’s free will.”

                                           Trial

        Jessica Graves, the victim, dated Defendant for one year prior to the incident. She
testified that they had broken up in the two weeks prior to September 7, 2019. On that
date, at around 1:00 a.m., Ms. Graves awoke to hear Defendant “beating on [her] window
                                            -5-
and knocking on [her] door and calling [her] phone[.]” Defendant asked if he could sleep
there. Ms. Graves testified that Defendant was “abusive” and “a manipulator.” A few days
prior to the shooting, Defendant had threatened to shoot Ms. Graves. She testified that she
woke up to find Defendant “sitting on the bed,” and he said, “‘I should shoot you.’” Ms.
Graves reported the incident to police, but she did not ask to press charges or obtain an
order of protection. She testified, “I never really thought in a million years that he would
actually try to kill me.” When Defendant arrived at her apartment on the night of the
shooting, Ms. Graves thought he was just there to sleep.

       Defendant fell asleep on the couch. Ms. Graves woke Defendant at around 5:30
a.m. and told him that it was time for him to leave for work. She then went back to her
bedroom to watch TV. She testified,

       I was watching TV, and when I turned my head, he was right in my face, and
       I just felt something, you know on my arm. It was hot. And I remember
       falling back on the bed, and I don’t remember what he did. I didn’t know he
       shot me in my chin and – or whatever. And I remember looking at him, and
       he was taking my purse, my car keys and my cellphone, and I had a 9-
       millimeter, and he was taking all of that. So I closed my eyes and acted like
       I was dead and waited until I heard him close the door, and I jumped up and
       I ran to a bunch of people house until one lady let me in, and I went
       unconscious after that.

      Ebony Cheairs testified that she heard a knock on her door at around 5:00 a.m.
When she went to the door, Ms. Graves said, “‘I’m your neighbor. Can you please help
me? I’ve been shot.’” Ms. Cheairs pulled Ms. Graves inside and called 9-1-1. Ms. Graves
told Ms. Cheairs that her boyfriend had shot her.

       JPD Officer Ryan Brisco responded to a call of a “suspicious situation regarding a
female knocking on other neighbors’ door requesting help.” He was flagged down in front
of the victim’s neighbor’s house. When he entered the house, he saw Ms. Graves “laying
on the kitchen floor surrounded by a puddle of blood.” Officer Brisco testified that Ms.
Graves was “in and out of consciousness.” He observed two gunshot wounds, one to the
victim’s chin and one to the victim’s shoulder.

        JPD Officer Lance Wright responded to Ms. Graves’ apartment and observed blood
on the kitchen door and “large amounts of blood” leading from the kitchen through the
living room and into the bedroom. In Ms. Graves’ bedroom, Officer Wright saw “a very
large amount of blood on the mattress and the sheets that covered the mattress.” He also
noticed that “a disturbance had occurred in the bedroom.” Officer Wright found two .45

                                           -6-
caliber shell casings and a bloodied projectile in the bedroom. Officer Wright
photographed the crime scene, and the photographs were admitted into evidence.

        Sergeant Donald had an arrest warrant issued for Defendant’s arrest on the Monday
morning following the shooting. Sergeant Donald interviewed Defendant on September
10, 2019. A video recording of the interview was played for the jury.1 Sergeant Donald
testified that Defendant initially denied having any knowledge about the shooting. He
testified that Defendant ultimately admitted that he shot Ms. Graves when she reached for
her gun. Defendant also admitted that he took Ms. Graves’ purse, keys, phone, and gun.
He stated that he thought she was dead and that he took her belongings and his gun to the
cemetery in Humboldt where his mother was buried.

       Based on Defendant’s statement, Sergeant Donald and other officers retrieved
Defendant’s gun, a .45 caliber handgun, from a wooded area in the cemetery. An
examination of the gun revealed that the two shell casings recovered from Ms. Graves
bedroom were fired from the gun. Police were not able to locate Ms. Graves’ stolen
property.

       As a result of her injuries, Ms. Graves suffered facial paralysis, limited mobility in
her arm, a scar on her chest, and “metal in [her] eye” that caused it to “run[] all the time.”
Ms. Graves also testified that she was deaf in her left ear and that her injuries were
permanent.

       After proper inquiry, Defendant waived his right to testify. Defendant offered no
additional proof.

       Based on the evidence presented at trial, the jury convicted Defendant as charged.
The trial court imposed an effective sentence of 31 years’ incarceration. Defendant now
appeals.

                                                Analysis

                           Motion to Suppress Defendant’s Statement

        Defendant contends that the trial court erred by allowing his statement to Detective
Donald to be admitted into evidence. He argues that the trial court should have suppressed
the statement because he invoked his right to remain silent and his right to counsel during
the interview. The State responds that Defendant did not unambiguously and


       1
           Portions of the recording were redacted by agreement between the parties.
                                                   -7-
unequivocally invoke his right to remain silent or his right to counsel and that even if the
trial court erred by admitting the statement into evidence, any such error was harmless.

       Both the state and federal constitutions guarantee an accused the right to the
assistance of counsel and the right against self-incrimination. The Fifth Amendment to the
United States Constitution guarantees that “[n]o person . . . shall be compelled in any
criminal case to be a witness against himself.” Article I, section 9 of the Tennessee
Constitution similarly provides that “in all criminal prosecutions, the accused . . . shall not
be compelled to give evidence against himself.” Statements made during the course of a
custodial police interrogation are inadmissible at trial unless the State establishes that the
defendant was advised of his right to remain silent and his right to counsel and that the
defendant then waived those rights. Miranda v. Arizona, 384 U.S. 436, 471-75 (1966); see
also Dickerson v. United States, 530 U.S. 428, 444 (2000); Stansbury v. California, 511
U.S. 318, 322 (1994). A defendant’s rights to counsel and to remain silent may be waived
as long as the waiver is made voluntarily, knowingly, and intelligently. Miranda, 384 U.S.
at 478; State v. Middlebrooks, 840 S.W.2d 317, 326 (Tenn. 1992). However, during the
course of an interrogation, if the defendant clearly and unequivocally invokes either his
right to silence or his right to counsel, the interrogation must immediately cease. See
Berghuis v. Thompkins, 560 U.S. 370, 381 (2010); Davis v. United States, 512 U.S. 452,
459 (1994). “The fundamental purpose of the Court’s decision in Miranda was ‘to assure
that the individual’s right to choose between speech and silence remains unfettered
throughout the interrogation process.’” Connecticut v. Barrett, 479 U.S. 523, 528 (1987)
(emphasis omitted) (quoting Miranda, 384 U.S. at 469).

       Defendant acknowledges that he voluntarily waived his Miranda rights. He argues,
however, that he invoked his rights to remain silent and to counsel and that Sergeant Donald
did not scrupulously honor his rights by immediately ceasing the interrogation. Once a
suspect unequivocally invokes his right against self-incrimination, “the admissibility of
statements obtained after the person in custody has decided to remain silent depends under
Miranda on whether his ‘right to cut off questioning’ was ‘scrupulously honored.’”
Michigan v. Mosley, 423 U.S. 96, 104 (1975) (quoting Miranda, 384 U.S. at 474, 479). If
an accused makes an unequivocal request for an attorney, all interrogation must cease
“unless the accused himself initiates further communication, exchanges, or conversations
with the police.” Edwards v. Arizona, 451 U.S. 477, 484-85 (1981). “Invocation of the
Miranda right to counsel ‘requires, at a minimum, some statement that can reasonably be
construed to be an expression of a desire for the assistance of an attorney.’” Davis , 512
U.S. at 459 (quoting McNeil v. Wisconsin, 501 U.S. 171, 178 (1991)); see also State v.
Huddleston, 924 S.W.2d 666, 669 (Tenn. 1996). “[I]f a suspect makes a reference to an
attorney that is ambiguous or equivocal in that a reasonable officer in light of the
circumstances would have understood only that the suspect might be invoking the right to
counsel,” questioning need not cease, nor must an officer clarify the suspect’s intention
                                             -8-
regarding invocation of the right to counsel. Davis, 512 U.S. at 459, 459 (emphasis in
original).

        “Whether an individual’s request for counsel is equivocal or unequivocal is a mixed
question of law and fact that is ultimately subject to de novo review.” State v. Climer, 400
S.W.3d 537, 556 (Tenn. 2013). Our review of the question in this appeal is entirely de
novo, with no deference to the trial court’s factual findings, because the trial court’s factual
determinations were based upon the video recording of Defendant’s interrogation, which
is included in the record on appeal. See id. (citing State v. Turner, 305 S.W.3d 508, 514
(Tenn. 2010) (applying de novo review because the trial court’s determination was based
on video evidence included in the appellate record). Finally, a conviction may be affirmed,
notwithstanding a nonstructural constitutional error, if the State proves beyond a
reasonable doubt that the error “did not contribute to the verdict obtained.” State v.
Rodriguez, 254 S.W.3d 361, 371 (Tenn. 2008) (internal quotation marks omitted).

       Turning to the interrogation in this case, Defendant asserts that he invoked his right
to remain silent when he told Sergeant Donald, “I don’t want to talk about this no more.”
The State makes the clear distinction, however, that Defendant actually said, “I don’t want
to talk about dat [that] no more,” which the State asserts was made in reference to Ms.
Graves’ having reported to the police that Defendant threatened to shoot her three days
prior to the shooting. The State notes that Defendant was “clearly annoyed” by the
allegation that Ms. Graves had interpreted their conversation as a threat and reported it to
police. Defendant told Sergeant Donald that they had been playing around and that Ms.
Graves was “just doing all this lying.” Defendant then told Sergeant Donald that he did
not want to talk “about dat” anymore.

        We agree with the State in this instance that Defendant did not indicate a desire to
cease speaking altogether. Rather, Defendant’s statement that he did not want to talk about
“dat” or “that” anymore indicated Defendant’s desire to terminate the discussion of a
particular subject. See State v. Nathan Bernard Lalone, No. E2016-00439-CCA-R3-CD,
2017 WL 2297653, at *12 (Tenn. Crim. App. May 25, 2017) (“[G]enerally statements have
not been found to be a clear and unambiguous invocation of the right to remain silent when
they . . . ‘indicate only the suspect’s desire to avoid answering a particular question or to
avoid speaking about particular themes[.]’”), no perm. app. filed (citing State v. Rogers,
760 N.W.2d 35, 58-60 (Neb. 2009)). We conclude that Defendant’s declaration that he
“didn’t want to talk about dat no more” was not a clear and unequivocal expression that he
wished to remain silent.

       Defendant asserts that he expressed a desire for counsel on five occasions during
the interview. He concedes that two of the five requests “may have been somewhat
equivocal.” Defendant asserts that he “expressed reluctance about proceeding without an
                                             -9-
attorney” when he told Sergeant Donald, “Yeah, I understand [the waiver form], but I don’t
agree with it, ‘cause I don’t know what you’re talking about, so I ain’t gonna say I don’t
want no lawyer at this time, but I’ll listen to you.” Defendant also acknowledges that he
equivocated in his statement, “I really wanted to come in here and have a lawyer talk to
y’all.”

        Defendant contends, however, that he unequivocally and unambiguously invoked
his right to counsel on three other occasions. He asserts that he invoked his right to counsel
when he twice said, “I need a lawyer.” The State contends that, taken in context,
Defendants two statements, “I need a lawyer” were not unambiguous and unequivocal
statements that he wanted an attorney present during the interview, but rather an expression
that he might need legal counsel at some future time. Defendant extracts the two statements
from the following monologue:

       I need a lawyer. I ain’t going to show you no – I can’t sit here and show you
       no remorse and keep talking, and you putting this on me. I need a lawyer
       then, is what it sounds like. I ain’t no damn dummy either, keep talking to
       you. . . . So I just ask you what this is, like, what is you fixin’ to charge me
       with?

        The State argues that Defendant’s two statements that he “need[ed] a lawyer” were
ambiguous because they were qualified by the phrase “is what it sounds like.” The State
also points out that Defendant continued to talk after he twice stated he needed a lawyer.
Defendant asked Sergeant Donald what he was being charged with. Sergeant Donald
answered that Defendant was being charged with attempted murder, and Defendant
immediately asked what Sergeant Donald thought he would “get out of” that charge. The
State argues that Defendant’s questions to Sergeant Donald indicated his desire to continue
the interview without an attorney present.

       First, we agree with the State that the above statements by Defendant do not
constitute an unambiguous and unequivocal request for counsel. Whether or not an
accused has actually invoked his right to counsel during interrogation is an “objective
inquiry.” Davis, 512 U.S. at 459. “The accused ‘must articulate his desire to have counsel
present sufficiently clearly that a reasonable [police] officer . . . would understand the
statement to be a request for an attorney.’” State v. Saylor, 117 S.W.3d 239, 246 (Tenn.
2003) (citing Huddleston, 924 S.W.2d at 670). The investigating officers may continue to
question an accused if the accused’s reference to counsel is ambiguous or equivocal. Id.

       Defendant’s statement, “I need a lawyer then, is what it sounds like” is similar to
other statements that this Court has found to be equivocal or ambiguous. See, e.g., State v.
John M. Ake, No. 01C01-9603-CC-00094, 1997 WL 311908, at *2 (Tenn. Crim. App. June
                                            - 10 -
6, 1997) (“I probably need to get a lawyer, don’t I?”), perm. app. denied (Tenn. Mar. 9,
1998); State v. Michael James Bell, No. E2008-01499-CCA-R3-CD, 2010 WL 3612751,
at *24 (Tenn. Crim. App. Sept. 17, 2010) (“I think I need to talk to a lawyer.”), perm. app.
denied (Tenn. Feb. 16, 2011); State v. Adam Sanders, No. M2005-02185-CCA-R3-CD,
2006 WL 3516210, at *8 (Tenn. Crim. App. Dec. 6, 2006) (“I guess I need a lawyer, don’t
I?”), no perm. app. filed.

        Our supreme court in Climer noted that equivocal statements like those in the cases
cited above communicate “merely a potential desire to consult with counsel and lack[ ] the
clarity and definitiveness characteristic of statements deemed unequivocal invocations of
the right to counsel.” 400 S.W.3d at 563-64 (citations omitted). Defendant’s statement
did not clearly communicate his desire for an attorney to be present before questioning
continued. Furthermore, even if we deemed the statement to be an unequivocal invocation
of the right to counsel, Defendant immediately initiated further communication by asking
what charges he was facing. See, e.g., Oregon v. Bradshaw, 462 U.S. 1039, 1045-46 (1983)
(concluding that the defendant’s question, “Well, what is going to happen to me now?”
evinced “a willingness and desire for a generalized discussion about the case” and “was
not merely a necessary inquiry arising out of the incidents of the custodial relationship”).

        Defendant continued the dialogue with Sergeant Donald. Once a suspect invokes
his right to counsel under the Fifth Amendment, he or she “is not subject to further
interrogation by the authorities until counsel has been made available to him, unless the
accused himself initiates further communication, exchanges, or conversations with the
police.” Edwards, 451 U.S. at 484-85. After viewing the video recording of the interview,
the trial court observed that Defendant “kept on talking about all kinds of stuff without the
officer asking a question. . . . [a]nd [the trial court] noted that throughout the interview.”
The trial court noted that Defendant “kept on talking constantly” after each of his references
to an attorney and that “Defendant’s actions were different from what he was saying.”

       We agree with the trial court’s assessment. Immediately after Defendant stated that
it sounded like he needed a lawyer, he asked Sergeant Donald about the charges against
him and the potential consequences of the charges. Sergeant Donald answered Defendant’s
questions, telling him that he was being charged with attempted murder and that “the judge
makes [a sentencing] decision.” As soon as Sergeant Donald answered Defendant,
Defendant immediately began complaining about the way he had been treated in jail. He
continued speaking to Sergeant Donald for several minutes. By initiating further dialogue,
Defendant voluntarily and knowingly waived any invocation of his right to counsel. See
id.

       Defendant also asserts that he invoked both his right to remain silent and his right
to counsel when he said, “we through with this . . . I gotta find out about a lawyer.” Again,
                                            - 11 -
the State points out that Defendant misrepresents the statement by not putting it in context
of the full quote, in which Defendant asked Sergeant Donald: “Okay, I do want to ask you
all, before we [unintelligible], are we through with this? ‘Cause y’all are lying and I
[unintelligible] and I gotta find out about a lawyer.” We agree with the State that Defendant
did not unequivocally and unambiguously assert his right to remain silent when he asked
“are we through with this?” rather than declare, “we through with this,” as Defendant
asserts on appeal. We further conclude that Defendant’s statement, “I gotta find out about
a lawyer,” was not an unequivocal invocation of his right to have counsel present for the
interview.

       Based on our review of the video-recorded interrogation, Defendant did not
unequivocally and unambiguously invoke his right to counsel or his right to remain silent.
Accordingly, the trial court did not err by not suppressing Defendant’s statement.
Moreover, even if we deemed any of Defendant’s references to a lawyer as unambiguous
requests for the assistance of counsel and determined that the trial court should have
suppressed his statement, the error would be harmless in light of the overwhelming
evidence against Defendant.

       “The erroneous admission of evidence obtained in violation of a defendant’s
Miranda rights is a non-structural constitutional error, and as such, is subject to . . .
harmless error analysis.” Climer, 400 S.W.3d at 569-70. The State bears the burden of
demonstrating beyond a reasonable doubt that a non-structural constitutional error did not
contribute to the guilty verdict. Id. (citing State v. Rodriguez, 254 S.W.3d 361, 371 (Tenn.
2008)). “An inquiry into harmless error does not turn upon the existence of sufficient
evidence to affirm a conviction or even a belief that the jury’s verdict is correct.”
Rodriguez, 254 S.W.3d at 372. The proper inquiry is whether the “error more probably
than not had a substantial and injurious impact on the jury’s decision-making.” Id.

        Even if Defendant’s statement, in which he admitted that he shot Ms. Graves and
stole her belongings, had been suppressed, the jury heard the same evidence from Ms.
Graves herself. Ms. Graves gave detailed testimony about Defendant’s actions on the night
of the shooting. She testified that Defendant called her and asked to come inside her
apartment, that he slept on the couch until she woke him to tell him to go back to work,
and that he entered her bedroom and shot her. She pretended to be dead while she watched
Defendant take her belongings and leave the apartment. Ms. Graves identified Defendant
as the person who shot her to her neighbor whose apartment she ran to for help. She also
identified Defendant to Officer Brisco. Based on this evidence, we conclude that the trial
court’s admission of Defendant’s statement into evidence, even if error, was harmless
beyond a reasonable doubt.

                             Suppression of Defendant’s gun
                                           - 12 -
        Defendant asserts that the firearm recovered by police as a result of information
gained from Defendant’s statement about the gun’s location should also have been
suppressed. The State asserts that Defendant has waived consideration of this issue by
failing to seek suppression of the gun prior to trial and by failing to include the issue in his
motion for new trial.

       Defendant acknowledges that he did not explicitly reference the gun in his motion
to suppress and asserts that the motion “was broad enough to capture both the pre-trial
statement and the physical evidence that was recovered as a result of that statement.”
Nowhere in the four-page motion to suppress did Defendant mention the gun that was
recovered by police. In his reply brief, he states that “the analysis of both issues is
substantially the same.” Curiously, Defendant asserts that “had the weapon not been
included as a subject of the suppression motion, the motion, if successful, would have
essentially no effect.” To argue that the motion to suppress, if granted, would have had
“essentially no effect” if the gun were not a subject of the motion undermines any argument
by Defendant that his statement, in which he admitted that he shot and stole from Ms.
Graves, had any impact on the jury’s determination of guilt.

      Nevertheless, despite Defendant’s failure to include the gun in his motion to
suppress or his motion for new trial and despite Defendant’s failure to request plain error
review or present any argument as to the five factors necessary for plain error relief, 2 we
conclude that Defendant is not entitled to relief on this issue because Defendant’s statement
was not obtained in violation of his constitutional rights.

       Non-testimonial evidence discovered as a result of a statement elicited in violation
of Miranda must be suppressed “only when the statements are the product of an actual
violation of the privilege against self-incrimination, i.e., such as when actual coercion in
obtaining the statement is involved or when the invocation of the right to remain silent or
to have counsel present is not ‘scrupulously honored.’” Climer, 400 S.W.3d at 567
(quoting State v. Walton, 41 S.W.3d 75, 92 (Tenn. 2001)). While the gun is non-
testimonial evidence, we have already determined that Defendant did not unequivocally
and unambiguously invoke his right to counsel or his right to remain silent. Therefore,


        2
           When conducting plain error review, this Court will grant relief only when the following five
prerequisites are satisfied: (1) the record clearly establishes what occurred in the trial court; (2) a clear and
unequivocal rule of law was breached; (3) a substantial right of the accused was adversely affected; (4) the
accused did not waive the issue for tactical reasons; and (5) consideration of the error is necessary to do
substantial justice. State v. Gomez, 239 S.W.3d 733, 737 (Tenn. 2007) (internal citations and quotation
marks omitted). The defendant bears the burden of persuading an appellate court that plain error exists.
State v. Bledsoe, 226 S.W.3d 349, 355 (Tenn. 2007).
                                                     - 13 -
under Walton, the exclusionary rule would not extend to the gun. Defendant is not entitled
to relief on this issue.

                                      Flight Instruction

        Defendant asserts that the trial court erred by giving a jury instruction on flight
because he contends that the evidence did not support the instruction. The State responds
that there was ample evidence from which the jury could have inferred that Defendant hid
out or evaded police to support the instruction. We agree with the State.

       “It is well-settled that a defendant has a constitutional right to a complete and correct
charge of the law, so that each issue of fact raised by the evidence will be submitted to the
jury on proper instructions.” State v. Dorantes, 331 S.W.3d 370, 390 (Tenn. 2011).
“Challenges to jury instructions present mixed questions of law and fact; therefore, we
review challenged instructions de novo without a presumption of correctness.” State v.
Smith, 492 S.W.3d 224, 245 (Tenn. 2016).

        Flight or attempted flight may bear on the defendant’s intent, purpose, or
consciousness of guilt and may connect the accused with the commission of the offense.
Rogers v. State, 455 S.W.2d 182, 186 (Tenn. Crim. App. 1970). When the jury is presented
with evidence of flight, it may draw an inference of guilt after considering the
circumstances of flight in the absence of an explanation of the “‘reasons or motive’” for
the flight. Id. at 186-87 (quoting 22A C.J.S. Criminal Law § 625). Flight requires both a
leaving of the scene and a subsequent act indicative of an intent to flee:

       “The law makes no precise distinction as to the manner or method of [a]
       flight; it may be open, or it may be a hurried or concealed departure, or it
       may be a concealment within the jurisdiction. However, it takes both a
       leaving the scene of the difficulty and a subsequent hiding out, evasion, or
       concealment in the community, or a leaving of the community for parts
       unknown, to constitute flight.”

Dorantes, 331 S.W.3d at 388 n.16 (quoting Rogers, 455 S.W.2d at 187). “Evidence of
flight to avoid arrest may be rebutted by a credible explanation of some motive other than
guilt, but the conclusion to be drawn from such evidence is for the jury upon proper
instructions from the trial court.” Hall v. State, 584 S.W.2d 819, 821 (Tenn. Crim. App.
1979). In order for the flight instruction to be warranted, sufficient evidence must exist to
support the instruction. State v. Berry, 141 S.W.3d 549, 588 (Tenn. 2004) (appendix).

       The trial court gave the following instruction on flight, over Defendant’s objection:

                                             - 14 -
       Now the flight of a person accused of a crime is a circumstance which when
       considered with all the facts of the case may justify an inference of guilt.
       Flight is the involuntary withdrawal of one’s self for the purpose of evading
       arrest or prosecution from the crime. Whether the evidence presented proves
       beyond a reasonable doubt that the Defendant fled is a question for your
       determination. The law presumes – the law makes no precise distinction as
       to the manner or method of flight. It may be open, or it may be a hurried or
       concealed departure, or it may be a concealment within the jurisdiction.
       However, it takes both a leaving the scene of the difficulty and a subsequent
       hiding out, the evasion or concealment in the community or in leaving of the
       community for parts unknown to constitute flight. If flight is proved, the fact
       of flight alone does not allow you to find that the Defendant is guilty of the
       crime. However, since flight by a Defendant may be caused by a
       consciousness of guilt, you may consider the fact of flight if flight is so
       proven, together with all the other evidence when you decide the guilt or
       innocence of the Defendant. On the other hand, an entirely innocent person
       may take flight, and such flight may be explained by proof offered or by the
       facts and circumstances of the case. Whether there was flight by the
       Defendant, the reason for it and the weight to be given to it are questions for
       you to determine.

       Ladies and gentlemen, the court has charged you concerning an inference
       that the jury may make, this is with reference to flight, in regard to certain
       evidence. However, the jury is not required to make this inference. It is the
       exclusive province of the jury to determine whether the facts and
       circumstances shown by all the evidence in the case warrant the inference
       which the law permits the jury to draw. The inference may be rebutted by
       direct or circumstantial evidence or both, whether it exists in the evidence of
       the State or is offered by the Defendant, although the Defendant is not
       required to rebut the inference raised, you should consider such explanation
       along with all the evidence to determine not only the correctness of the
       inference but also the reasonableness of the Defendant’s explanation. You’re
       not bound to accept either the inference or the Defendant’s explanation. The
       State must prove beyond a reasonable doubt every element of an offense
       before the Defendant can be found guilty.

        We conclude that the evidence at trial was sufficient to support the flight instruction
in this case. Defendant argues that he turned himself in to police on the day his arrest
warrant was issued. The fact that Defendant turned himself in two days after the offenses
did not preclude the jury from determining that Defendant attempted to evade detection

                                            - 15 -
and conceal himself between the time when he left Ms. Graves’ apartment and when he
turned himself in.

       Although Defendant contends that the evidence does not support that he hid out
after he left the scene, the facts presented at trial could support the conclusion that the
Defendant was hiding out. The State points to Defendant’s statement to Sergeant Donald
as evidence that Defendant hid out after the shooting. Defendant stated that he was scared
after he shot Ms. Graves, and, believing that she was dead, he went to a cemetery in
Humboldt where his mother was buried. At the cemetery, Defendant got rid of his gun and
the items he stole from Ms. Graves after the shooting. Defendant also told Sergeant Donald
that he lay in the bushes all day with a gun to his head two days before he turned himself
in to police.

        We have already concluded that Defendant’s statement was not erroneously
admitted. This evidence was sufficient to support an instruction on flight. Moreover,
outside of Defendant’s statement, there was sufficient evidence of a hurried departure from
the crime scene and a subsequent evasion to warrant the instruction on flight. Finally, the
instructions properly informed the jury that whether the Defendant fled was a question
solely for their decision, that they need not infer flight, and that flight alone was insufficient
to prove guilt. Defendant is not entitled to relief on this issue.

                                       Double Jeopardy

       Defendant contends that his convictions for attempted first degree murder and
aggravated assault violate principles of double jeopardy and should be merged. The State
argues that Defendant has waived consideration of the issue because he failed to include it
in his motion for new trial.

       Rule 3(e) of the Tennessee Rules of Appellate Procedure provides:

       [I]n all cases tried by a jury, no issue presented for review shall be predicated
       upon error in the admission or exclusion of evidence, jury instructions
       granted or refused, misconduct of jurors, parties or counsel, or other action
       upon which a new trial is sought, unless the same was specifically stated in
       a motion for new trial; otherwise such issues will be treated as waived.

Tenn. R. App. P. 3(e); see also State v. Martin, 940 S.W.2d 567, 569 (Tenn.1997) (holding
that a defendant relinquishes the right to argue on appeal any issues that should have been
presented in a motion for new trial).



                                              - 16 -
       Although Defendant has not requested plain error review and has failed to present
any argument as to the plain error factors, even in his reply brief, we conclude that
Defendant cannot establish that a clear and unequivocal rule of law has been breached. In
order to prevail under the plain error doctrine, five factors must be present: (1) the record
must clearly establish what occurred in the trial court; (2) a clear and unequivocal rule of
law must have been breached; (3) a substantial right of the defendant must have been
adversely affected; (4) the accused did not waive the issue for tactical reasons; and (5)
consideration of the error is necessary to do substantial justice. State v. Gomez, 239 S.W.3d
at 737.

       “It is well settled in Tennessee that, under certain circumstances, two convictions or
dual guilty verdicts must merge into a single conviction to avoid double jeopardy
implications.” State v. Berry, 503 S.W.3d 360, 362 (Tenn. 2015) (order). “Whether
multiple convictions violate double jeopardy is a mixed question of law and fact that we
review de novo with no presumption of correctness.” State v. Smith, 436 S.W.3d 751, 766
(Tenn. 2014).

       The right against double jeopardy ensures “[t]hat no person shall, for the same
offense, be twice put in jeopardy of life or limb.” Tenn. Const. art. I, § 10. In other words,
the prohibition against double jeopardy protects criminal defendants from “multiple
punishments for the same offense.” State v. Watkins, 362 S.W.3d 530, 541 (Tenn. 2012).
Our supreme court has observed “in single prosecutions, ‘multiple punishment’ challenges
ordinarily fall into one of two categories: unit-of-prosecution claims and multiple
description claims.” State v. Allison, 618 S.W.3d 24, 43 (Tenn. 2021) (citing Watkins, 362
S.W.3d at 543). This case presents a multiple description claim, which arises when a
defendant has been convicted of violating two different statutes.

       In State v. Watkins, our supreme court adopted the two-pronged Blockburger test
for multiple description claims. Watkins, 362 S.W.3d 530, 556 (Tenn. 2012). “The first
step of the Blockburger test is the threshold question of whether the convictions arise from
the same act or transaction.” Id.

          If the threshold is surpassed, meaning the convictions arise from the same
          act or transaction, the second step of the Blockburger test requires courts to
          examine the statutory elements of the offenses. If the elements of the
          offenses are the same, or one offense is a lesser included of the other, then
          we will presume that multiple convictions are not intended by the General
          Assembly and that multiple convictions violate double jeopardy. However,
          if each offense includes an element that the other does not, the statutes do not
          define the “same offense” for double jeopardy purposes, and we will presume
          that the Legislature intended to permit multiple punishments.
                                               - 17 -
Id. at 557.

        Pursuant to Blockburger, as adopted in Watkins, the threshold inquiry is satisfied in
this case. Clearly, Defendant’s convictions arose from the same act or transgression. See
Watkins, 362 S.W.3d at 545. We must next determine whether the legislature intended to
prevent or to preclude dual convictions. When the legislature has not clearly expressed its
intent, we must examine the elements of each conviction offense. We “make[] this
determination by examining statutory elements of the offenses in the abstract, rather than
the particular facts of the case.” State v. Cross, 362 S.W.3d 512, 520 (Tenn. 2012).

        In his two-paragraph argument on the issue, Defendant relies on cases that applied
the four-part analysis established in State v. Denton, 938 S.W.2d 373 (Tenn. 1996).
However, in Watkins, our supreme court specifically abandoned the Denton analysis in
favor of the Blockburger same elements test. Watkins, 362 S.W.3d at 556. In abrogating
the Denton analysis, the Watkins court rejected the “same evidence” analysis relied upon
in the cases cited by Defendant. Id. at 552-553 (stating that analysis of the evidence used
to prove the offenses was ineffective in ascertaining legislative intent, the key consideration
in multiple punishment cases).

        Applying the Blockburger same elements test, the State asserts that each offense
includes an element that the other does not. Specifically, the State argues that attempted
first degree murder requires that a defendant intended to kill the victim, whereas aggravated
assault does not, and that aggravated assault requires that a defendant caused bodily injury
to the victim, whereas attempted first degree murder does not.

        As charged in the indictment, first degree murder is a “premeditated and intentional
killing of another.” T.C.A. § 39-13-202(a)(1). Criminal attempt occurs when a person
“[a]cts with intent to complete a course of action or cause a result that would constitute the
offense, under the circumstances surrounding the conduct as the person believes them to
be, and the conduct constitutes a substantial step toward the commission of the offense.”
T.C.A. § 39-12-101(a)(3). As charged in the indictment, aggravated assault requires proof
that Defendant intentionally or knowingly caused bodily injury to the victim by the use of
a deadly weapon. T.C.A. §§ 39-13-101(a)(1), -102(a)(1)(a)(iii).

        Appellate courts of this state have consistently held that aggravated assault is not a
lesser-included offense of attempted first degree murder because each contains an element
that the other does not. Demonbreun v. Bell, 226 S.W.3d 321, 324 (Tenn. 2007); State v.
Bobby J. Hughes, No. W1999-00360-CCA-R3-CD, 2001 WL 91736, at *14 (Tenn. Crim.
App. Jan. 26, 2001), no perm. app. filed; State v. Christopher Todd Brown, No. M1999-
00691-CCA-R3-CD, 2000 WL 262936, at *2 (Tenn. Crim. App. Mar. 9, 2000) (holding
                                            - 18 -
that assault and aggravated assault are not lesser included offenses of attempted first degree
murder under the Burns analysis because the statutory elements of assault and aggravated
assault are not included in the statutory elements of attempted first degree murder), perm.
app. denied (Tenn. Sept. 10, 2001).

        Based on our analysis of the statutory elements of the offenses of aggravated assault
and attempted first degree murder, we conclude that the legislature intended to permit
multiple convictions and that multiple convictions do not violate double jeopardy.
Consequently, no clear and unequivocal rule of law was breached and the trial court’s
failure to merge Defendant’s convictions in counts 1 and 2 was not plain error. Defendant
is not entitled to relief on this issue.

                                      CONCLUSION

        In consideration of the foregoing and the record as a whole, we affirm the judgments
of the trial court.




                                           ___________________________________
                                           TIMOTHY L. EASTER, JUDGE




                                            - 19 -